DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s reply of 10/28/2020 is acknowledged. With regard to the Office action mailed 08/20/2020, the rejection of claims 1-3, 5-8 and 10-20 based on double-patenting is withdrawn in view of the terminal disclaimer filed 11/04/2020.
Subsequent to the Office action mailed 08/20/2020, Applicant has submitted two Information Disclosure Statements. New rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colpan (US 6,274,371) in view of Charlton (US 2007/0117090, cited on the IDS of 09/03/2020), the Qiagen Plasmid Mini Handbook (1999), the QIAfilter Plasmid Purification Handbook (2012, previously cited), Donini (US 2008/0118525), Lorenz (JALA, August 2004, pp. 262-267; IDS reference previously relied upon) and Kachel et al (BMC Biotechnology 6:9, February 2006, previously cited).
Regarding claims 1 and 13, Colpan taught a method for purifying plasmid DNA involving a filtration apparatus (see abstract; see column 2, lines 37-45). Colpan provided a filtration apparatus (see “Example 2”, columns 3-4) comprised of a column with a volume of about 2,000 ml containing a frit or nylon net at its lower end to retain a layer of diol-diatomaceous earth (5 cm thick) to provide filtering. Of the filtration device, Colpan disclosed (column 3, lines 5-8): “A suitable device for performing the process according to the invention consists of a preferably cylindrical hollow body having an inlet and outlet and a filtration means arranged in the hollow body.”
Colpan also provided a column containing DEAE-sepharose, an anion-exchange solid phase for binding DNA. Two liters of E. coli lysate were prepared by combining 1 volume of E. coli cells suspended in TE (Tris-EDTA buffer; a resuspension buffer), 1 volume of 0.1 M NaOH/1% SDS (a lysis buffer), and 1 
It is implicit that the E. coli cells in Example 2 must have been cultured in some form of growth medium, as TE buffer is not a suitable culture medium. Note also that in Example 3 (column 4), Colpan used a 100 mL culture of E. coli, centrifuged the cells (thus inherently forming a pellet), and resuspended in TE buffer, which implies removal (i.e. “decanting”) of the growth medium from the cell pellet. Given that Example 3 used a 100 mL culture for a much smaller filtration device (a 15 mL syringe), and formed a much smaller volume of lysate (15 mL total volume), it would have been obvious to one of ordinary skill in the art that the larger filtration device and larger reagent volumes used in Example 2 would have been suited for an even larger culture volume.  It would also have been obvious to one of ordinary skill in the art to harvest the cells in Example 2 by centrifugation as was done in Example 3.
In addition, while in this particular example (Example 2), Colpan indicated that the filtrate was “pumped off through the lower column opening by means of a peristaltic pump” (Example 2, columns 3-4), Colpan also disclosed (column 2, lines 20-24): “In a preferred embodiment, sample flow through the filter layer may be facilitated by applying positive or negative pressure. However, due to the pore size configuration of the filter layer, passage of the sample to be filtrated through the filter layer is also possible driven by gravity.”
With regard to claims 1 and 13, Colpan did not disclose or expressly state:
That in Colpan’s Example 2, plasmid DNA was being purified.
That such plasmid DNA was captured on the DEAE-Sepharose.
That the concentration of bacterial cells was greater than 4 X 109 cells per mL growth medium (claim 1).
That the wet weight of the pellet was greater than 3 g/L of growth medium (claim 13).
That the filtration device included a receptacle.
That the column (containing the DEAE-sepharose) had an “open upper end” and an “open lower end” or that it was in an “automated device”.
In the case where filtration was driven by gravity, that the filtrate was passed through the column (containing DEAE-Sepharose) in an “automated fashion”. In Colpan’s Example 2, it was passed by a pump, which can be considered an “automated fashion”. However, Colpan did not specifically indicate how filtrate obtained by gravity would be transferred to the DEAE-Sepharose column.
 With regard to item #1, it is noted that Colpan disclosed the preparation of plasmid DNA from E. coli (column 2, lines 37-40). Moreover, Charlton (who, incidentally, also used filtration to clear cell lysates for the purpose of purifying plasmid DNA; see abstract, paragraph [0007]) disclosed (paragraph [0043]): 
“…Plasmid containing cells are often treated with lysozyme to weaken the cell walls, and then lysed with SDS. Chromosomal DNA remains in a high molecular weight form, but is denatured. Upon neutralisation with acidic sodium or potassium acetate, the chromosomal DNA renatures and aggregates to form an insoluable network. Simultaneously, the high concentration of the acetate causes precipitation of protein-SDS complexes and high molecule weight RNA. Provided the pH of the alkaline denaturing step is carefully controlled, the ccc plasmid DNA remains in solution whilst much of the contaminating macro molecules are precipitated.”
Based on this disclosure of Charlton, in combination with Colpan’s express disclosure of purifying plasmid DNA from E. coli, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application that the process described in Colpan’s Example 2 (NaOH/SDS lysis; potassium acetate neutralization) should be used for purification of plasmid DNA from E. coli cells, rather than for the purification of, say, E. coli genomic DNA.
Regarding items #2 and #6, as noted, Colpan disclosed passing the filtrate to a column of DEAE-Sepharose (Example 2). Qiagen disclosed columns for purifying plasmid DNA from cleared lysates. These columns, also referred to as “tips”, had open upper and lower ends (see figure 1, page 8), as one familiar with column chromatography would have understood to be a general feature of chromatography columns. In addition, the Qiagen Plasmid Mini Handbook noted (Appendix C, page 29) that DEAE (which prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application that the DEAE-Sepharose column used by Colpan in Example 2 would have open upper and lower ends (since that is how chromatography columns were used), and that the DEAE-Sepharose would bind plasmid DNA.
With regard to items #3 and #4, the QIAfilter Plasmid Purification Handbook noted in one protocol (page 22, step 2): “The culture should reach a cell density of approximately 3-4 X 109 cells per milliliter, which typically corresponds to a pellet wet weight of approximately 3 g/liter medium.” Thus, it was known to culture cells to such concentration in the art of plasmid purification. That the claims recite “greater” than 4 X 109 cells/milliliter or “greater” than 3 g/liter is not a patentable distinction since this would encompass, e.g., 4.0001 X 109 cells/milliliter or 3.0001 g/liter. Such small differences were addressed by the Federal Circuit in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003): “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.”
With regard to item #5, as noted above, Colpan disclosed (column 2, lines 20-24): “In a preferred embodiment, sample flow through the filter layer may be facilitated by applying positive or negative pressure. However, due to the pore size configuration of the filter layer, passage of the sample to be filtrated through the filter layer is also possible driven by gravity.” The notion of filtering a liquid by gravity and collecting the filtrate in some sort of receptacle was known. For example, Donini disclosed purification of peptides from a solution (after cleaving them from the resin upon which they had been synthesized) by gravity filtration, and collection of the filtrate in a tube (paragraph [0133]). Note also that the QIAfilter Plasmid Purification Handbook disclosed the use of a receptacle to collect a filtrate (in this case, a bottle; see page 13, figure 2B). While in this case, filtration was carried out using vacuum, prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have some sort of receptacle to collect the filtrate as it emerged from the bottom of the filtration column.
With regard to items #6 and #7 pertaining to automation, Lorenz provided compelling motivation to automate processes such as plasmid purification (see page 263, left column, last paragraph). Lorenz disclosed: “[r]obots have several advantages over manual sample processing in the laboratory”, including consistent and learning-curve free performance, 24 hours a day/7 days a week (page 262, right column: “Justification for Automation”). Lorenz also disclosed that robots increase throughput, reduce labor costs and ensure a safe lab operation (id.). Lorenz disclosed that robotic workstations could perform tasks including moving tubes, plates or samples, de-capping or de-lidding containers, aliquotting, and nucleic acid extraction by solid phase techniques (Table I).
Kachel provided an example of an automated system for performing plasmid purification. This system handled four 96-well plates in parallel (page 3, left column: “Each robot run handles two sets of four DWPs in parallel…”), and included steps such as centrifugation to pellet cells, removal of culture supernatant using a pipetting head, dispensing of liquids using a pipettor and resuspension of cells (page 3, right column, last 3 lines through page 5, left column, line 10). After lysis and precipitation of cell debris, the plates were centrifuged and the supernatant was transferred to a new plate (page 5, left column, lines 12-16). While Kachel’s process is not identical to Colpan’s (e.g. Kachel cleared lysates by centrifugation while Colpan cleared lysates by filtration), Kachel nevertheless demonstrates that it was state of the art to automate tasks related to plasmid purification such as dispensing reagents, moving containers, and transferring liquids from one container to another. While Kachel’s method and apparatus involved much smaller volumes, this is merely a difference in scale. As discussed at MPEP In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. 
Therefore, in view of the additional disclosures of Lorenz and Kachel, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to automate the process of Colpan, including automatically transferring the filtrate (collected in a receptacle in the case of gravity filtration) into the DEAE-Sepharose column.
With regard to claims 2 and 15, the processing of multiple cultures in parallel would have been obvious in order to increase throughput. Kachel demonstrated the notion of processing multiple cultures in parallel (using a 96-well plate format). While Colpan’s Example 2 used much larger cultures and reagent volumes, the benefit of processing multiple cultures in parallel would have been just as applicable, and so would have motivated one of ordinary skill in the art, in automating Colpan’s technique, to adapt the system to process multiple cultures.
With regard to claims 3 and 18, the automation of transferring the filtrate to the DNA-binding column has already been discussed for claims 1 and 13 above.
With regard to claims 5 and 20, Colpan’s lysis buffer contained 1% SDS. The difference between 1% SDS and 1.1% SDS is not a patentable distinction. Such small differences were addressed by the Federal Circuit in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003): “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.”
With regard to claim 6, as noted above, Lorenz addressed automation in laboratory procedures and Kachel specifically addressed automation for plasmid purification. Lorenz disclosed that such systems contain pipetting heads comprising probes, channels, syringes and syringe drives (page 264, left column, first and second paragraphs under “Liquid Handling”). Such a pipettor is reasonably considered prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use such mechanisms for liquid transfer (scaled up in size if necessary) when automating Colpan’s system described in Example 2.
With regard to claim 8, at least some of the components of the lysate would have passed Colpan’s filtering device, such as, e.g., dissolved salt components of the buffer, and of course the plasmid DNA being purified. Therefore, the lysate was “partially” filtered.
With regard to claims 10 and 19, in Colpan’s Example 2, the column used to hold the filtering medium was 10 cm by 25 cm. Whether this means 10 cm tall with a 25 cm diameter or vice versa is not specified. However, even in the case of a 10 cm diameter, this would result in an “area” of π52, or approximately 78.5 cm2.
With regard to claims 11, 12, 16 and 17, Colpan used a 100 mL culture for a smaller filtration device, so it would have been obvious to use an even larger culture with the larger filtration device of Example 2. In addition, the QIAfilter Plasmid Purification Handbook notes that cultures up to 2.5 liters can be used (in that system; see Table 4). The limitations of claims 11, 12, 16 and 17 represent a mere scaling up. As discussed at MPEP 2144.04(IV)(A), citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
With regard to claim 14, while Colpan did not disclose washing the DEAE-Sepharose column, the Qiagen Plasmid Mini Handbook (which as discussed above also uses a DEAE anion exchange material for binding plasmid) disclosed the washing of the column following plasmid binding, and subsequent elution of the plasmid from the column (see page 10, step 7 and page 11, step 8). Thus, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to also wash the column when using Colpan’s system to remove any residual impurities, and to automate this step along with the other steps of Colpan’s procedure for the reasons discussed by Lorenz and Kachel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colpan (US 6,274,371) in view of Charlton (US 2007/0117090, cited on the IDS of 09/03/2020), the Qiagen Plasmid Mini Handbook (1999), the QIAfilter Plasmid Purification Handbook (2012, previously cited), Donini (US 2008/0118525), Lorenz (JALA, August 2004, pp. 262-267; IDS reference previously relied upon) and Kachel et al (BMC Biotechnology 6:9, February 2006, previously cited) as applied to claims 1-3, 5, 6, 8 and 10-20 above, and further in view of Suh et al (US 2015/0119563, previously cited). Note that while the Suh reference derives from U.S. patent application 14/585,070, which is in the priority chain of the instant application, the instant claims are only entitled to priority as far back as 4/9/17 (the filing date of U.S. patent application 15/482,778, which supports the “cells/mL” and “wet weight” limitations of the instant claims, e.g. at Table 4). Therefore, Suh qualifies as prior art.
The disclosures of Colpan, Charlton, Qiagen, Donini, Lorenz and Kachel have been discussed. While both Lorenz and Kachel disclosed pipettor mechanisms, which thus would have been obvious to use for fluid handling in automated systems, none of these references taught or suggested that such pipettors engaged the open upper end of the DNA-binding columns and aspirated and expelled the filtrate through the open lower end of the column to bind the plasmid DNA.
Suh disclosed “pipette tip columns” for binding plasmid DNA, wherein the column was configured to engage a pipette (paragraph [0021]). Suh disclosed repeatedly aspirating and expelling through the pipette tip column in order to bind the DNA (paragraphs [0101]-[0102]). 
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of Colpan, Charlton, Qiagen, Donini, Lorenz and Kachel by substituting the DEAE-Separose columns disclosed by Colpan with the pipette tip columns disclosed by Suh, as Suh’s columns represent merely an alternative configuration for capturing plasmid DNA from a solution.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/03/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637